UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) July 5, 2011 Commission Registrant; State of Incorporation; I.R.S. Employer File Number Address; and Telephone Number Identification No. 333-21011 FIRSTENERGY CORP. 34-1843785 (An Ohio Corporation) 76 South Main Street Akron, OH44308 Telephone (800)736-3402 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD On July 5, 2011, FirstEnergy Corp. will post unaudited financial information, for the three months ended March 31, 2011 and 2010, to its website at www.firstenergycorp.com/ir for the following subsidiaries that are not Securities and Exchange Commission registrants: Allegheny Energy Supply Company Allegheny Generating Company American Transmission Systems, Incorporated Monongahela Power Company Pennsylvania Power Company The Potomac Edison Company Trans-Allegheny Interstate Line Company West Penn Power Company The unaudited financial information that will be provided for the above referenced entities is intended to provide only a summary or overview of the financial positions of those entities as of the specified date. As this financial information is intended merely as a summary or overview, the footnote disclosurenormally accompanying this type of financial information will not be included and the information provided should not be viewed as a complete presentation of the financial condition or results of operations for those entities.FirstEnergy currently intends to post unaudited financial information for the foregoing subsidiaries to its website approximately sixty days following the end of each fiscal quarter. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. July 5, 2011 FIRSTENERGY CORP. Registrant By: /s/Harvey L. Wagner Harvey L. Wagner Vice President, Controller and Chief Accounting Officer 2
